Title: From George Washington to Daniel Parker, 28 January 1783
From: Washington, George
To: Parker, Daniel,Duer, William


                        
                            Gent.
                            Head Qrts Jany 28. 1783
                        
                        It has happend that Prisoners of War passing to or from New York arrive at the Post at Dobbs ferry and for
                            want of a Commissary there, are greatly distressed for Provision—an Instance of this kind now exists—upwards of Sixty
                            Prisoners have been sent there by Mr Morris to go to New York—they have wanted Provisions on the road & on their
                            arrival at Dobbs ferry could meet no Supply and should they not go in immediately—their distress must greatly
                            increase—such instances may frequently happen—I must therefore desire that some measure may be fallen upon to remedy so
                            great an inconvenience. I am &c.
                    